Garrison, J.
(concurring). I concur in the majority opinion excepting in so far as it deals with the admissibility of the testimony of readers or auditors as to their understanding of the person intended by the libel. Such testimony if competent at all is of practical moment even where the *224plaintiff is referred to, by mere innuendo or by veiled allusions or description; the admission of such testimony is therefore negligible in a case like the present when the plaintiff is expressly and correctly named even as to the city and street where she resided. The circumstance that the street number and the business of the plaintiff’s husband were incorrectly stated does not justify the substitution of the opinion of witnesses for that of the jury, whose function it was to determine the natural result of the libel as pointing to the person actually named therein. I reach therefore two conclusions-—first, that the testimony was not competent upon any question the jury had to decide, and secondly, that its admission was harmless in view of the fact that the plaintiff was expressly and unequivocally named in the libel.
I am requested by Mr. Justice Trenchard and Judge White to say that they concur in the foregoing view.
For affirmance—The Chancellor, Ci-iiee Justice, Garrison, Swatize, Trenoi-iard, Parker, Bergen, Minturn, Bogert, Vredenburgi-i, White, Heppeni-ieimer, JJ. 12.

For reversal—None.